ORDER
PER CURIAM.
Appellant, Robert Lewis a/k/a Stanley Johnson, appeals from the denial of a motion to vacate judgment and sentence pursuant to Rule 27.26 with an evidentiary hearing. We have reviewed appellant’s allegations of error, the entire record upon which they are based, and the findings and conclusions of the motion court. We do not find the court’s action to be clearly erroneous and find that an extended opinion would have no precedential value and, therefore, we affirm pursuant to Rule 84.-16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.